Benham, Presiding Justice,
concurring in part and dissenting in part.
The majority sets forth that neither DOAS nor its commissioner can rely on the doctrine of sovereign immunity as a shield from IBM’s suit seeking injunctive relief. I do not believe that DOAS and its commissioner are so inextricably entwined that they can be painted with the same broad stroke. Instead, I am of the opinion that the 1990 constitutional amendment (1983 Ga. Const., Art. I, Sec. II, Par. IX) places DOAS, as a department of the state, within the folds of the cloak of sovereign immunity, and the question of the commissioner’s immunity from suit is determinable only after further fact-finding by *219the trial court. In addition, I do not join the majority’s implicit holding that subparagraph (d) of the constitutional amendment is not applicable to the case at bar. By so holding, the majority does not include suits for injunction within the term “suit” as it is used in the constitutional subsection (d), which states that officers and employees of the state or its agencies shall not be subject to suit or liability absent special circumstances. Compare Dept. of Human Resources v. Briarcliff Haven, 141 Ga. App. 448, 450 (233 SE2d 844) (1977). (“ ‘The word “suit” is all-inclusive and applicable to any type of action.’ ”) Thus, I would affirm the trial court’s decision that sovereign immunity immunizes DOAS from this suit and, while I endorse the remand of this case to the trial court, I believe the remand should include further fact-finding to determine if the commissioner is entitled to the protection from suit the constitutional amendment affords.
The majority inexplicably limits the constitutional amendment to a change in the way the state waived its immunity. It is true that the second sentence of subparagraph (e) “effects a major constitutional retreat from 1983, . . . returning] the power of immunity waiver exclusively to the General Assembly.” R. Perry Sentell, Jr., Local Government Tort Liability: The Summer of ’92, 9 Ga. State. Univ. Law Rev. 405, 407 (1993). However, the amended version of the constitutional provision on sovereign immunity contains more than the second sentence of subparagraph (e) and does much more than change the way of waiver. The first sentence of subparagraph (e) reiterates the long-standing principle that sovereign immunity extends to the state and its departments and agencies, with a few constitutionally-specified exceptions. In addition, just as the 1974 constitutional amendment gave constitutional status to the doctrine of sovereign immunity, the most recent constitutional amendment has bestowed constitutional status to the case law insulating state officers and employees from suits based on the negligent exercise of their authorized discretion.
Subparagraph (e) of the constitutional provision states:
Except as specifically provided in this Paragraph, sovereign immunity extends to the state and all of its departments and agencies. The sovereign immunity of the state and its departments and agencies can only be waived by an Act of the General Assembly which specifically provides that sovereign immunity is thereby waived and the extent of such waiver.
The provision is very sweeping — a state department has sovereign immunity unless it has been waived by the other subparagraphs of the constitutional provision or by an act of the General Assembly. The other constitutional provisions referenced in the subsection waive *220sovereign immunity as to any action ex contractu for breach of a written contract (Art. I, Sec. II, Par. IX (c)), and authorize the General Assembly to waive sovereign immunity by enacting a State Tort Claims Act (Art. I, Sec. II, Par. IX (a)). Neither is applicable in this case, and the General Assembly has not passed an applicable statutory waiver.5 Under the clear language of subsection (e), DOAS is entitled to dismissal of the action against it on the ground that sovereign immunity bars such a claim against a department of the state. The majority fails to acknowledge the existence of the constitutionally-guaranteed protection sovereign immunity affords a department of the state.
The majority, treating DOAS and its commissioner as one entity, holds that the department/commissioner is not entitled to sovereign immunity coverage because sovereign immunity is “not applicable” where a party seeks injunctive relief against the state or a public official acting outside the scope of lawful authority. It is a long-standing principle of Georgia law that sovereign immunity is not applicable where an injunction is sought to prevent the commission of an alleged wrongful act by an officer of the state acting under color of office but without lawful authority and beyond the scope of official power because such a suit is not against the state, but against an individual stripped of his official character. Chilivis v. Nat. Distrib. Co., 239 Ga. 651 (1) (238 SE2d 431) (1977); Musgrove v. Ga. R. &c. Co., 204 Ga. 139, 157 (49 SE2d 26) (1948). Where an officer acts contrary to and derogatory of the express purpose and intent of the state, his acts are illegal and unauthorized and a suit for injunctive relief against him is not an action against the state. Cannon v. Montgomery, 184 Ga. 588, 592 (192 SE 206) (1937). Injunctive relief against an officer of the State may be had when the official action taken “was wholly without lawful authority and beyond the scope of his official power.” Dennison Mfg. Co. v. Wright, 156 Ga. 789 (1) (120 SE 120) (1923). See also Moore v. Robinson, 206 Ga. 27 (2) (55 SE2d 711) (1949); Patten v. Miller, 190 Ga. 105 (6) (8 SE2d 776) (1940). I would maintain the separation between department and personnel that our case law has developed and hold that the commissioner does not enjoy sovereign immunity from a suit seeking injunctive relief if it is established that the commissioner acted without lawful authority and beyond the scope of his official power. Since the record as it currently stands does not contain a finding by the trial court on this crucial issue, I would *221remand the case for development of the record.
Should, on remand, the trial court determine that the commissioner acted with lawful authority and within the scope of his official power, the trial court would then be required to determine whether the commissioner was entitled to the immunity provided by subpara-graph (d) of the sovereign immunity constitutional amendment. Sub-paragraph (d) states:
Except as specifically provided by the General Assembly in a State Tort Claims Act, all officers and employees of the state or its departments and agencies may be subject to suit and may be liable for injuries and damages caused by the negligent performance of, or negligent failure to perform, their ministerial functions and may be liable for injuries and damages if they act with actual malice or with actual intent to cause injury in the performance of their official functions. Except as provided in this subparagraph, officers and employees of the state or its departments and agencies shall not be subject to suit or liability, and no judgment shall be entered against them, for the performance or nonperformance of their official functions. The provisions of this subpara-graph shall not be waived.
Thus, except as provided in the State Tort Claims Act, an officer or employee of the state is not subject to suit for the performance or nonperformance of his official functions unless he acted with malice or with actual intent to cause injury in the performance of his official functions, or was negligent in his performance or failure to perform a ministerial function. In other words,
“a public official who fails to perform purely ministerial duties required by law is subject to [suit] by one who is injured by his omission. However, . . . ‘where an officer is invested with discretion and is empowered to exercise his judgment in matters brought before him, he is sometimes called a quasi-judicial officer, and when so acting he is usually given immunity from liability to persons who may be injured as a result of an erroneous decision; provided the acts complained of are done within the scope of the officer’s authority, and without wilfulness, malice, or corruption.’ ” These discretionary acts “lie midway between judicial and ministerial ones. The name of the public officer or officers is immaterial, and the question depends on the character of the act. If the act done . . . is judicial or quasi-judicial, . . . the officer acting is exempt from liability.”
*222Decided February 20, 1995
Reconsideration denied March 20, 1995.
Long, Aldridge & Norman, Albert G. Norman, Jr., Harold N. Hill, Jr., Gordon D. Giffin, David L. Balser, for appellant.
Michael J. Bowers, Attorney General, William C. Joy, Senior Assistant Attorney General, Teresa E. Lazzaroni, Assistant Attorney General, Troutman Sanders, Mark S. Vanderbroek, Eric A. Szweda, for appellees. Sutherland, Asbill & Brennan, Charles T. Lester, Jr., Richard L. Robbins, amicus curiae.
*222Hennessy v. Webb, 245 Ga. 329, 330-331 (264 SE2d 878) (1980). See also State Bd. of Ed. v. Drury, 263 Ga. 429, 436 (437 SE2d 290) (1993). A ministerial act is
“one that is simple, absolute, and definite, arising under conditions admitted or proved to exist, and requiring merely the execution of a specific duty. A discretionary act, however, calls for the exercise of personal deliberation and judgment, which in turn entails examining the facts, reaching reasoned conclusions, and acting on them in a way not specifically directed.” [Cit.]
Joyce v. Van Arsdale, 196 Ga. App. 95, 96 (395 SE2d 275) (1990).
Where “a matter is left to the discretion of ... [a decision-maker], it would be absurd to say that any other tribunal is to inquire into the grounds and reasons on which they have decided, and whether they have exercised their discretion properly or not.” [Cits.]
Peeples v. Byrd, 98 Ga. 688, 693 (25 SE 677) (1896). In order to ascertain whether subparagraph (d) of the sovereign immunity paragraph protects the commissioner from suit, I submit that the trial court must make a determination whether the commissioner’s act was ministerial or discretionary.
Instead of summarily concluding that sovereign immunity is not implicated in suits seeking injunctive relief against a department or agency of state government and the officials and employees thereof, I believe that DOAS, a department of the State of Georgia, is entitled to use sovereign immunity to shield itself from this suit, and that the officials and employees of the department may similarly be protected from suit should the appropriate facts be established. As a result, I cannot wholeheartedly join the majority opinion.
I am authorized to state that Justice Hunstein joins in this opinion.

 OCGA § 33-24-51 (b) expressly waives sovereign immunity upon the purchase of motor vehicle liability insurance; § 50-21-1 (a) waives sovereign immunity as to any action ex contractu; and § 50-21-23 (a) waives sovereign immunity as to the tort of state officers and employees acting within scope of their official duties. See, e.g., Gilbert v. Richardson, 264 Ga. 744 (452 SE2d 476) (1994).